Case: 21-10467     Document: 00516387564         Page: 1     Date Filed: 07/08/2022




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                         July 8, 2022
                                  No. 21-10467
                                                                       Lyle W. Cayce
                                Summary Calendar
                                                                            Clerk


   John David Kennemer,

                                                           Plaintiff—Appellant,

                                       versus

   Parker County, Texas; La Salle Southwest
   Corrections; Larry Fowler, Sheriff of Parker County;
   Jack County, Texas; Tom Spurlock, Sheriff of Jack
   County; Jay Eason; FNU Garcia, Correctional Officer;
   Warden John Doe; Corporal John Doe; James Robinson;
   FNU Coffee; John Does 1-7; Officer Jane Doe,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 4:20-CV-56


   Before Wiener, Dennis, and Haynes, Circuit Judges.
   Per Curiam:*



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-10467        Document: 00516387564             Page: 2      Date Filed: 07/08/2022




                                        No. 21-10467


           Appellant John Kennemer brought the instant case, proceeding pro se
   and in forma pauperis, under 42 U.S.C. § 1983. He alleges constitutional and
   statutory violations promulgated by the above-captioned individuals,
   municipalities, and municipal entities while Kennemer was detained at
   county jails in Parker County, Texas, and Jack County, Texas. Because
   Kennemer proceeded against “a governmental entity or officer or employee
   of a governmental entity,” the Prison Litigation Reform Act (“PLRA”)
   required the district court to review the complaint and dismiss it if it was
   “frivolous, malicious, or fail[ed] to state a claim upon which relief may be
   granted.” 28 U.S.C. § 1915A(a), (b)(1). Kennemer’s in forma pauperis
   status also subjected him to sua sponte dismissal if his case was “frivolous or
   malicious”; “fail[ed] to state a claim on which relief may be granted”; or
   sought “monetary relief against a defendant who is immune from such
   relief.” Id. § 1915(e)(2)(B).
           Applying these standards, the district court dismissed several of
   Kennemer’s claims and entered a final judgment under Federal Rule of Civil
   Procedure 54(b) as to those claims such that we have jurisdiction over
   Kennemer’s timely interlocutory appeal as to those claims. We conclude no
   error as to this judgment.
           First, as to the municipalities and municipal entities—Parker County,
   Jack County, and La Salle Southwest Corrections 1—Kennemer failed to
   properly allege municipal liability as required by Monell v. Department of
   Social Services of New York, 436 U.S. 658 (1978). “To establish municipal
   liability under § 1983, a plaintiff must show that (1) an official policy


           1
            Even though LaSalle is a private corporation, it is subject to the same rules as
   municipalities because private prisons engage in “a fundamentally governmental
   function.” Rosborough v. Mgmt. & Training Corp., 350 F.3d 459, 461 (5th Cir. 2003) (per
   curiam).




                                              2
Case: 21-10467       Document: 00516387564            Page: 3     Date Filed: 07/08/2022




                                       No. 21-10467


   (2) promulgated by the municipal policymaker (3) was the moving force
   behind the violation of a constitutional right.” Trammell v. Fruge, 868 F.3d
   332, 344 (5th Cir. 2017) (internal quotation marks and citation omitted). But,
   as the district court pointed out, Kennemer’s pleadings “never recite[] a
   particular policy, practice, or custom of any of these entities implemented by
   a policy maker that caused him to sustain injury.”
          Second, as to the defendants who were supervisors of those
   municipalities and municipal entities—Parker County Sherriff Larry Fowler,
   Jack County Sherriff Tom Spurlock, and La Salle Director of Operations Jay
   Eason—Kennemer failed to show that these individuals had any personal
   involvement in the incidents he complains of. Supervisors cannot be liable
   for the actions of others and must be deliberately indifferent to violations of
   a prisoner’s constitutional rights. See Alton v. Tex. A&M Univ., 168 F.3d 196,
   200 (5th Cir. 1999) (“Only the direct acts or omissions of government
   officials, not the acts of subordinates, will give rise to individual liability under
   § 1983.”). Kennemer does not plead deliberate indifference. Cf. Brown v.
   Callahan, 623 F.3d 249, 255 (5th Cir. 2010) (“Proof of deliberate indifference
   normally requires a plaintiff to show a pattern of violations and that the
   inadequate training or supervision is obvious and obviously likely to result in
   a constitutional violation.” (internal quotation marks and citation omitted)).
          Third, Kennemer claims that the officers that transported him
   between the facilities he was held at—Officers Garcia, Robinson, and various
   unnamed officers—did so under unsafe conditions. For episodic acts, such
   as those that occurred to Kennemer, this court has adopted a subjective
   deliberate indifference standard. See Hare v. City of Corinth, 74 F.3d 633, 643
   (5th Cir. 1996). Again, Kennemer failed to adequately plead subjective
   deliberate indifference.




                                            3
Case: 21-10467       Document: 00516387564             Page: 4      Date Filed: 07/08/2022




                                        No. 21-10467


          Fourth, because the Americans with Disabilities Act does not permit
   individual liability, the district court properly dismissed those claims. Cf.
   Lollar v. Baker, 196 F.3d 603, 610 (5th Cir. 1999) (in the context of the
   Rehabilitation Act).
          Fifth, because Kennemer is no longer at either the Parker County or
   Jack County facilities, his claims for injunctive relief are moot. Cf. Herman
   v. Holiday, 238 F.3d 660, 665 (5th Cir. 2001) (“[Plaintiff’s] transfer from the
   ECDC to the Dixon Correctional Institute in Jackson, Louisiana, rendered
   his claims for declaratory and injunctive relief moot.”).
          AFFIRMED and REMANDED. 2




          2
              The case is remanded only because there are pending claims that were not part
   of this appeal.




                                              4